Bloodwokth, J.
1. In instructing the jury in this case the judge clearly and fairly presented the issues raised by the pleadings and the evidence. Not one of the excerpts from the charge embodied in the motion for a new trial is subject to the criticism that it is “not adjusted or applicable to the pleadings or the facts in the case,” or to any other criticism lodged against it. If fuller instructions were desired on any of the issues presented to the jury, a proper and legal written request therefor should have been made to the judge, as provided by section 6084 of the Civil Code (1910).
2. The verdict in this case (for $750) is not “so excessive as to justify the inference of gross mistake or undue bias.”
3. The questions of fact were passed upon by the jury; the trial judge has sanctioned their finding by refusing to grant a new trial; there is some evidence to support the verdict; no error of law was committed on the trial; and the court did not err in overruling the motion for a new trial. Judgment affirmed.

Broyles, O. J., and Lulce, J., concur.